Citation Nr: 1734484	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-26 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than February 15, 2013, for the addition of the Veteran's spouse as a dependent.

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person, or based on housebound status.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION
The Veteran served on active duty in from January 1971 to July 1976.

The matter of entitlement to an effective date earlier than February 15, 2013, for the addition of the Veteran's spouse as a dependent, is before the Board of Veterans' Appeals (Board) on appeal from a January 2015 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

Regarding the claim for SMC based on the need for aid and attendance, the Veteran's representative asserted in April 2016 written argument that this issue was raised as part of the Veteran's then-pending increased rating claims.  In the Board's June 2016 decision, it found that the issue was inferred as part and parcel of the increased rating claims on appeal, and remanded it to afford the Veteran a VA examination to determine whether his service-connected disability caused him to be housebound or in need of regular aid and attendance of another person.  Pursuant to the June 2016 Board remand directives, the Veteran was provided the requested VA examinations in August 2016.  However, further review of the claims file shows that a Veterans Claims Assistance Act of 2000 (VCAA)-compliant notice for entitlement to SMC for aid and attendance/housebound purposes has not been provided to the Veteran.  As such, a remand is necessary to ensure that due process is followed.

The issue of entitlement to SMC for aid and attendance/housebound purposes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not provide the requested evidence for additional compensation based on dependent status within one year from the November 26, 2012 notification of the rating action.



CONCLUSION OF LAW

The requirements for an effective date earlier than February 15, 2013 for the addition of a spouse as a dependent have not been met.  38 U.S.C.A. §§ 1115, 5110(f) (West 2014); 38 C.F.R. §§ 3.4 (b)(2), 3.204, 3.401(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

However, the U.S. Court of Appeals for Veterans Claims (Court) has held that where the law as mandated by statute, and not the evidence, is dispositive of the claim, the duty to notify and assist can have no effect on the appeal.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive); Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law). 

In addition, VA's General Counsel held in a precedential opinion that there is no duty to notify a claimant where the claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit.  VA's General Counsel likewise held that there is no duty to assist a claimant where there is no reasonable possibility that such aid could substantiate the claim.  VAOPGCPREC 5-2004.

That is the case regarding the Veteran's claim for an earlier effective date for his dependency benefits.  As the law, and not the facts, are dispositive, no further VCAA duty to assist or duty to notify are necessary.  To the extent that there is a duty to attempt to verify claimed service, such duty has been met.  Likewise, general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103.  The Board notes that adequate notice was provided and sufficient evidence was developed in this appeal; no further development is required for this particular issue.

Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The effective date of an award of additional compensation on account of dependents based on the establishment of a disability rating from the effective date of such rating, but only if proof of such dependents is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f). 

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating, provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b). 

If evidence of a veteran's marriage is received within one year of the event, the "date of claim" will be the date of that event; otherwise, the "date of claim" will be the date VA received notice of the dependent's existence.  See 38 U.S.C.A. § 5110(n); 38 C.F.R. § 3.401(b)(1).  "Marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

The earliest that the additional award of compensation for a dependent can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). 

The Veteran was awarded service-connected benefits in a November 2012 rating decision.  An effective date of October 27, 2003 was assigned for the grant of service connection for major depressive disorder.

The Veteran was advised by the RO of the above action by way of a November 26, 2012 letter mailed to him at his then current address of record.  He was advised that he was being paid at the single rate, with no dependents.  He was also advised in an enclosed VA Form 21-8768 (Disability Pension Award Attachment) that veterans receiving service-connected benefits may be entitled to additional compensation for dependents.  Specifically, he was advised that in order for additional benefits for his benefits to be paid, he needed to submit a VA Form 21-686c, Declaration of Status of Dependents, and a VA Form 21-674, Request for Approval of School Attendance, if he had school children.  The letter instructed the Veteran to send the requested information within one year of the date of that letter.  The letter explained that benefits might be payable from the date of his claim, if the information or evidence was received within one year from the date of the November 2012 letter (i.e., November 26, 2013) and it was decided that he was entitled to VA benefits.  If, however, the evidence was not received within one year from the date of the November 2012 letter, any benefits due to him would be payable only from the date the evidence was received.

The Veteran filed a VA Form 21-686c, Declaration of Status of Dependents, and additional necessary paperwork regarding his dependent spouse in February 2013.  The record reflects the Form 21-686c was received on February 25, 2013.  In May 2013, the Veteran was notified that his dependent spouse was added to his award of service-connected benefits effective February 15, 2013, the date of the marriage.  The May 2013 notification letter also informed the Veteran that there was evidence in the claims folder suggesting that the Veteran's relationship to his spouse prior to February 15, 2013 was common-law marriage.  The letter stated that to add the Veteran's spouse to his award as a dependent from an earlier date, additional information was needed.  Specifically, the letter stated that two separate acquaintances needed to complete and return the enclosed VA Forms 21-4171, Supporting Statement Regarding Marriage, to assist in establishing the common law marriage and that the Veteran and his spouse needed to complete and returned the enclosed VA Form 21-2170 that was signed by both the Veteran and his spouse.  The letter noted the address the requested letters were to be sent to and notified the Veteran that the requested information and evidence need to be submitted before November 26, 2013.  The letter specifically noted that if the requested evidence was not received within one year from November 26, 2012, VA could not pay the dependent benefits from an earlier date.  

A few weeks later, also in May 2013, a VA Form 21-4170, Statement of Marital Relationship, was received.  Both the Veteran and his wife signed the form stating that they began living as husband and wife on February 15, 2013, and that they agreed to a "common-law" relationship at the time they began living together.  No VA Forms 21-4171 were received at that time.

In July 2014, another VA Form 21-4170, Statement of Marital Relationship, was received from the Veteran and his spouse.  This form was also signed by the both of them and indicated that they began living together on July 4, 1978, and that at the time they began living together, they had agreed to "some day husband and wife."  Accompanying this form were two copies of VA Form 21-4170, completed by their acquaintances.

Thereafter, in a January 2015 administrative decision, the Veteran was advised that his current benefit payment would continue unchanged.  It was explained to him that the information that had been requested of him in May 2013 was not received until July 2014, which was after November 26, 2013.
 
The Veteran has appealed the assignment of the effective date for the addition of a dependent spouse to his award of service-connected benefits.  He seeks the benefits effective from October 27, 2003, the date from which his service-connected benefit is assigned.

In Sharp v. Shinseki, 23 Vet. App. 267, 276 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the effective date for additional compensation for dependents shall be the same date as the rating decision giving rise to such entitlement, if proof of dependents is submitted within one year of notice of the rating action.  While the Court held that there can be "multiple rating decisions that establish entitlement to additional dependency compensation," the Court still required that proof of dependent status be submitted within one year of notice of the rating action entitling the veteran to additional compensation for dependents.  Id.   

The Court in Sharp noted that there is no freestanding claim for dependency benefits.  See Sharp, 23 Vet. App. at 276.  When discussing its reasoning, in Sharp, the Court noted that it was mindful of the role of finality in decisions regarding additional compensation for benefits but added that the status of dependents can be ever changing.  Id.  

The Board finds that the Court's holding in Sharp is applicable to this case.  The requested proof of common law dependent status was not received within one year of the issuance of the November 1, 2012 rating decision, or November 26, 2012 notification letter, which established initial eligibility to compensation for dependents.  Thus, an earlier effective date for dependent compensation cannot be established based on the November 2012 rating action.  The Veteran did not supply the requested dependency information regarding his common law marriage until July 2014. 

While the Veteran indicated that he was not aware that he needed to send in the requested evidence for proof of his common law marriage by a certain date, the Veteran is presumed to have received the November 2012 and May 2013 letters and attachments.  Woods v. Gober, 14 Vet. App. 214, 220 (2000) (holding that there is a presumption of regularity that the Secretary of VA properly discharges his official duties by mailing a copy of a VA decision to the last known address of the appellant and the appellant's representative, if any, on the date that the decision was issued).  There is no evidence that the letter was returned as undeliverable.  Also, other documentation submitted by the Veteran included the same address.  Most importantly, the Veteran has not specifically indicated that he never received a copy of the November 2012 rating decision or the May 2013 notification letter, only that he was not informed over the phone when he spoke to VA of the deadline to submit evidence of his common law marriage for an earlier effective date for his dependency benefits.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption of regularity to attach).  

Thus, entitlement to additional compensation benefits from the date of the grant of entitlement to service-connected benefits is not available in this case because the requested evidence of common law dependency was not received within one year of the November 26, 2012 letter. 

The Board is sympathetic to the Veteran's assertions that he should be granted entitlement to additional compensation for his dependent wife on the basis that he was not aware of the deadline for the receipt of the above-mentioned evidence of common law marriage.  However, as noted above, the Veteran specifically did not state that he failed to receive the May 2013 notification letter.  To the contrary, the Veteran indicated in an August 2014 notice of disagreement that he had spoken to the VA in Muskogee and was told about an earlier effective date for his dependency benefits and that he completed the forms that were sent out after the call with VA.  An April 29, 2013 record noted a telephone contact with the Veteran's spouse regarding the dependency claim.  The May 2013 notification letter with the aforementioned forms was subsequently mailed out to the Veteran at his present address at the time.  As noted above, review of the claims file does not show the Veteran was returned as undeliverable and Veteran had confirmed receipt of the forms.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  See Smith v. Derwinski, 2 Vet. App. 429, 432-433 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  Here, the Veteran's right to dependent compensation cannot extend back to October 27, 2003 as a result of the specific limitations set forth under 38 C.F.R. § 3.401(b).  Accordingly, an effective date earlier than February 15, 2013 must be denied.


ORDER

Entitlement to an effective date prior to February 15, 2013 for the addition of the Veteran's spouse as a common law spouse dependent is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

As noted above, the Veteran's representative has argued that the Veteran is entitled to SMC based on aid and attendance and/or housebound benefits.  However, further review of the claims file shows that a Veterans Claims Assistance Act of 2000 (VCAA)-compliant notice for entitlement to SMC based on aid and attendance and/or housebound benefits has not been provided to the Veteran.  Thus, on remand, the AOJ should provide the Veteran with such a notice for entitlement to SMC based on aid and attendance and/or housebound benefits.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VA treatment records or private treatment records and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Provide the Veteran with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to SMC based on aid and attendance and/or housebound benefits.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


